DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance, claim 12 cites, “The inspection device according to claim 1, wherein the third data does not include the time component.”

The current view of the courts is that there is nothing inherently ambiguous or uncertain about a negative limitation.  So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Some older cases were critical of negative limitations because they tended to define the invention in terms of what it was not, rather than pointing out the invention.  Thus, the court observed that the limitation “R is an alkenyl radical other than 2-butenyl and 2.4-pentadienyl” was a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the claim inventors did not invent rather than distinctly and particularly pointed out what they did invent.  In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).

A claim which recites the limitation “said homopolymer being free from the proteins, soaps, resins, and sugars present in natural Hevea rubber” in order to exclude the characteristics of the prior art product, was considered definite because each recited limitation was defined.  In re Wakefield, 422 F2.d 897, 899, 904, 164 USPQ 636, 641 (CCPA 1970).  In addition, the court found that the negative limitation “incapable of forming a dye with said oxidized developing agent” was definite because the boundaries of the patent protection sought were clear.  In re Barr, 444 F2.d 588, 170 USPQ 330 (CCPA 1971).

Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.  See In re Johnson, 558 F2.d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”).  See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem, 738 F2.d 453 (Fed. Cir. 1984).  The mere absence of a positive recitation is not basis for an exclusion.  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support.  Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993).  See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.  

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Lane-Change Detection From Steering Signal Using Spectral Segmentation and Learning-Based Classification”, Zheng et al. (referred hereafter Zheng et al.).

Referring to claim 1, Zheng et al. disclose an inspection device (Abstract) comprising:
a first data storage unit (e.g., CAN-bus - Abstract) configured to store a first data which is time series (Figure 4) according to a state of an inspection object (e.g., steering wheel) (pages 15-16, III. Experiment Dataset section; page 17, A. Stage 1: Data Pre-Processing and Filtering section; Figure 5(a));
a second data generation unit configured to generate second data, which is a spectrogram including a first frequency component, a time component, and an amplitude component by performing short-time Fourier transform on the first data (pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; Figure 5(b));
a third data generation unit configured to generate third data including the first frequency component, a second frequency component, and the amplitude component by performing Fourier transform on time-amplitude data for each first frequency component in the second data, respectively (e.g., “Extracting spectral energy from each of these filters separately helps in distinguishing adjacent maneuver boundaries due to the variations in the spectral energy content across individual frequency bands. The average energy within the four lowest-frequency bands of the filterbank are computed as the output to compare with a pre-defined threshold, and those exceeding the threshold are tagged as boundaries of segments. The threshold is also decided based on confidence intervals of the energy distribution, in a manner similar to that used for STADist in Stage 1. In addition, those segments that are too short in time (e.g., less than 1 second) are set aside due to the minimum time duration for such a lane-change event. The proposed process for spectral analysis segmentation is illustrated in Fig. 5, using the steering angle signal decoded from CAN-Bus data.” - pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; Figures 5(b) & 5(c)); and
a determination unit configured to determine the state of the inspection object based on the third data (pages 18-20, C. Stage 3: Lane-Change Detection section; Figures 6-8).
As to claim 2, Zheng et al. disclose an inspection device (Abstract), further comprising:
a learning model storage unit configured to store a learning model when the third data of a reference generated based on the first data of a reference according to a reference state of the inspection object is used as an input layer and an output layer, the learning model being an automatic encoder in which fourth data is used as output data when the third data is used as input data (page 17, A. Stage 1: Data Pre-Processing and Filtering section; pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; page 20, A. Generate Lane-Change Candidates section; pages 20-22, B. Recognize Lane-Change From Lane-Keeping section),
wherein the determination unit includes:
a fourth data generation unit configured to generate the fourth data by the learning model by inputting the third data generated based on new first data according to the state of the inspection object to the learning model (page 17, A. Stage 1: Data Pre-Processing and Filtering section; pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; page 20, A. Generate Lane-Change Candidates section; pages 20-22, B. Recognize Lane-Change From Lane-Keeping section); and
a state determination unit configured to determine a difference between the state of the inspection object and the reference state based on a comparison result between the third data and the fourth data (page 17, A. Stage 1: Data Pre-Processing and Filtering section; pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; page 20, A. Generate Lane-Change Candidates section; pages 20-22, B. Recognize Lane-Change From Lane-Keeping section).
Referring to claim 3, Zheng et al. disclose an inspection device (Abstract),
wherein the determination unit further includes:
a fifth data generation unit configured to generate fifth data indicating, in each coordinate of a two-dimensional coordinate system of the first frequency component and the second frequency component, a difference value obtained by calculating a difference between a value of the amplitude component of each coordinate of the third data and a value of the amplitude component of each coordinate of the fourth data in the two-dimensional coordinate system (pages 18-20, C. Stage 3: Lane-Change Detection section; Figure 6); and
an evaluation value generation unit configured to generate an evaluation value based on a value of each coordinate of the fifth data (pages 18-20, C. Stage 3: Lane-Change Detection section; Figure 6), and
wherein when the evaluation value is a preset threshold value or less, the state determination unit determines that the state of the inspection object is included within a predetermined range from the reference state (page 20, A. Generate Lane-Change Candidates section).
As to claim 4, Zheng et al. disclose an inspection device (Abstract),
wherein the determination unit further includes a filter processing unit configured to generate sixth data by performing processing using a low-pass filter on the fifth data (page 17, A. Stage 1: Data Pre-Processing and Filtering section; pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; Figure 5), and
wherein the evaluation value generation unit generates the evaluation value based on a value of each coordinate of the sixth data (pages 18-20, C. Stage 3: Lane-Change Detection section; Figure 6).
Referring to claim 5, Zheng et al. disclose an inspection device (Abstract),
wherein the determination unit further includes a positive value processing unit configured to generate seventh data by performing positive value processing on the sixth data (pages 22-23, C. Failure Issues section; Figure 11), and
wherein the evaluation value generation unit generates the evaluation value based on a value of each coordinate of the seventh data (pages 18-20, C. Stage 3: Lane-Change Detection section; Figure 6; pages 22-23, C. Failure Issues section; Figure 11).
As to claim 6, Zheng et al. disclose an inspection device (Abstract),
wherein the evaluation value generation unit is a sum of coordinate values of target data (pages 18-20, C. Stage 3: Lane-Change Detection section; Figure 6).
Referring to claim 7, Zheng et al. disclose an inspection device (Abstract),
wherein the inspection object is a component of an electric steering device (e.g., steering wheel/steering angle - pages 18-20, C. Stage 3: Lane-Change Detection section; Figure 6).
As to claim 8, Zheng et al. disclose an inspection device (Abstract),
wherein the state of the inspection object is a degree of vibration of the inspection object when the inspection object is operating (pages 15-16, III. Experiment Dataset section).
Referring to claim 9, Zheng et al. disclose an inspection device (Abstract),
wherein the first data is an output signal of a vibration sensor capable of detecting vibration of the inspection object or an output signal of a sound sensor capable of detecting a sound generated due to vibration of the inspection object (page 17, A. Stage 1: Data Pre-Processing and Filtering section).
As to claim 10, Zheng et al. disclose an inspection learning model generation device (Abstract) comprising:
a first data storage unit (e.g., CAN-bus - Abstract) configured to store a first data which is time series (Figure 4) according to a state of an inspection object (e.g., steering wheel) (pages 15-16, III. Experiment Dataset section; page 17, A. Stage 1: Data Pre-Processing and Filtering section; Figure 5(a));
a second data generation unit configured to generate second data, which is a spectrogram including a first frequency component, a time component, and an amplitude component by performing short-time Fourier transform on the first data (pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; Figure 5(b));
a third data generation unit configured to generate third data including the first frequency component, a second frequency component, and the amplitude component by performing Fourier transform on time-amplitude data for each first frequency component in the second data, respectively (e.g., “Extracting spectral energy from each of these filters separately helps in distinguishing adjacent maneuver boundaries due to the variations in the spectral energy content across individual frequency bands. The average energy within the four lowest-frequency bands of the filterbank are computed as the output to compare with a pre-defined threshold, and those exceeding the threshold are tagged as boundaries of segments. The threshold is also decided based on confidence intervals of the energy distribution, in a manner similar to that used for STADist in Stage 1. In addition, those segments that are too short in time (e.g., less than 1 second) are set aside due to the minimum time duration for such a lane-change event. The proposed process for spectral analysis segmentation is illustrated in Fig. 5, using the steering angle signal decoded from CAN-Bus data.” - pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; Figures 5(b) & 5(c)); and
a learning model generation unit configured to generate a learning model which is used to determine the state of the inspection object and in which fourth data is used as output data when the third data is used as input data (pages 18-20, C. Stage 3: Lane-Change Detection section; Figures 6-8; ; page 20, A. Generate Lane-Change Candidates section; pages 20-22, B. Recognize Lane-Change From Lane-Keeping section).
Referring to claim 11, Zheng et al. disclose an inspection learning model generation device (Abstract),
wherein the learning model is an automatic encoder in which the third data of a reference generated based on the first data of a reference according to a reference state of the inspection object is used as an input layer and an output layer (page 17, A. Stage 1: Data Pre-Processing and Filtering section; pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; page 20, A. Generate Lane-Change Candidates section; pages 20-22, B. Recognize Lane-Change From Lane-Keeping section).
As to claim 12, Zheng et al. disclose an inspection device (Abstract), wherein the third data does not include the time component (pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; e.g., “we estimate its (b) spectrogram by generating Short-Time Fourier Transform (STFT) and applying filterbank on that.” - Figure 5(b)).
Referring to claim 13, Zheng et al. disclose an inspection device (Abstract), wherein the second data is image data (pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; e.g., “we estimate its (b) spectrogram by generating Short-Time Fourier Transform (STFT) and applying filterbank on that.” - Figure 5(b)).
As to claim 14, Zheng et al. disclose an inspection device (Abstract), wherein the third data is image data (pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; e.g., “we estimate its (b) spectrogram by generating Short-Time Fourier Transform (STFT) and applying filterbank on that.” - Figure 5(b)).

Referring to claim 15, Zheng et al. disclose an inspection device (Abstract), wherein the third data is image data (pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; e.g., “we estimate its (b) spectrogram by generating Short-Time Fourier Transform (STFT) and applying filterbank on that.” - Figure 5(b)).
As to claim 16, Zheng et al. disclose an inspection device (Abstract), wherein a value of the amplitude component in the third data is represented by a coordinate value in a two-dimensional coordinate system of the first frequency and the second frequency component (e.g., “Extracting spectral energy from each of these filters separately helps in distinguishing adjacent maneuver boundaries due to the variations in the spectral energy content across individual frequency bands. The average energy within the four lowest-frequency bands of the filterbank are computed as the output to compare with a pre-defined threshold, and those exceeding the threshold are tagged as boundaries of segments. The threshold is also decided based on confidence intervals of the energy distribution, in a manner similar to that used for STADist
in Stage 1. In addition, those segments that are too short in time (e.g., less than 1 second) are set aside due to the minimum time duration for such a lane-change event. The proposed process for spectral analysis segmentation is illustrated in Fig. 5, using the steering angle signal decoded from CAN-Bus data.” - pages 17-18, B. Stage 2: Driving Maneuver Segmentation section).

Referring to claim 17, Zheng et al. disclose an inspection device (Abstract), wherein a value of the amplitude component in the fourth data is represented by a coordinate value in a two-dimensional coordinate system of the first frequency and the second frequency component (e.g., “Extracting spectral energy from each of these filters separately helps in distinguishing adjacent maneuver boundaries due to the variations in the spectral energy content across individual frequency bands. The average energy within the four lowest-frequency bands of the filterbank are computed as the output to compare with a pre-defined threshold, and those exceeding the threshold are tagged as boundaries of segments. The threshold is also decided based on confidence intervals of the energy distribution, in a manner similar to that used for STADist in Stage 1. In addition, those segments that are too short in time (e.g., less than 1 second) are set aside due to the minimum time duration for such a lane-change event. The proposed process for spectral analysis segmentation is illustrated in Fig. 5, using the steering angle signal decoded from CAN-Bus data.” - pages 17-18, B. Stage 2: Driving Maneuver Segmentation section).
Response to Arguments
4.	Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive.

	In regard claims 1-11 rejected under 35 U.S.C. 102(a)(1) over Zheng et al., Examiner’s position is Zheng et al. disclose:

	“Extracting spectral energy from each of these filters separately helps in distinguishing adjacent maneuver boundaries due to the variations in the spectral energy content across individual frequency bands. The average energy within the four lowest-frequency bands of the filterbank are computed as the output to compare with a pre-defined threshold, and those exceeding the threshold are tagged as boundaries of segments. The threshold is also decided based on confidence intervals of the energy distribution, in a manner similar to that used for STADist in Stage 1. In addition, those segments that are too short in time (e.g., less than 1 second) are set aside due to the minimum time duration for such a lane-change event. The proposed process for spectral analysis segmentation is illustrated in Fig. 5, using the steering angle signal decoded from CAN-Bus data.” - page 17, B. Stage 2: Driving Maneuver Segmentation: 3rd para.; Figures 5(b) & 5(c)).
	
    PNG
    media_image1.png
    587
    1027
    media_image1.png
    Greyscale

Thus, unlike Applicant’s arguments, Zheng et al. disclose a third data generation unit configured to generate third data including the first frequency component, a second frequency component, and the amplitude component by performing Fourier transform on time-amplitude data for each first frequency component in the second data, respectively as underlined above.

Conclusion	
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864